DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26 is found to be indefinite because the scope of “at least one of the struts having a generally concave segment” (line 10) is found to be unclear.  It appears as though “at least one” should be replaced with -each-.  Appropriate correction is required.

Claim 26 is found to be indefinite because its scope is unclear.  More specifically, it is unclear how/whether the components in claim 29 (e.g., proximal/distal legs, central segment) are related to the components in the independent claim (e.g., first/second portions, proximal/distal portions).  Appropriate correction is required.
It should be noted that all other cited claims have been rejected for being dependent upon a rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21 and 23-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Farley, U.S. 6,014,589 (hereinafter Farley).
Regarding claim 21, Farley discloses (note figs. 10 and 11) an electrode assembly comprising: a plurality of struts (26), each including an integral ‘riser element’ (portion of ‘26’ that directly supports ‘24’), wherein each riser element is ‘hingedly coupled’ (see bend between intermediate region of ‘26’ and proximal region of ‘26’) to a proximal portion of its respective strut at a different longitudinal distance from the proximal end of the electrode assembly (as 
Regarding claim 23, Farley discloses (note figs. 10 and 11) an electrode assembly having a length that decreases upon expansion.
Regarding claim 24, Farley discloses (note figs. 10 and 11) an electrode assembly wherein the struts are necessarily formed ‘integrally’ with each other (i.e., joined together at proximal/distal portions of device).
Regarding claim 25, Farley discloses (note fig. 8) an electrode assembly in combination with a system necessarily comprising: a handle (70), a shaft, and an actuator (74) for expanding/collapsing the struts. 

Allowable Subject Matter
Claims 1-5 and 8-10 are allowed.
Claims 26-29 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.



Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because they do not apply to the current rejections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANTHONY GIULIANI whose telephone number is (571)270-3202.  The examiner can normally be reached on Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794